UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6159



WINFIELD DACOST SPEEDE,

                                           Petitioner - Appellant,

          versus

CHARLES E. THOMPSON, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-96-573-R)


Submitted:   May 15, 1997                   Decided:   May 29, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Winfield Dacost Speede, Appellant Pro Se. Eugene Paul Murphy, OF-
FICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997) and the order denying his motion for reconsideration.

We have reviewed the record and the district court's opinion and

orders and find no reversible error. Accordingly, we deny a certif-
icate of appealability and dismiss the appeal on the reasoning of

the district court. Speede v. Thompson, No. CA-96-573-R (W.D. Va.
Dec. 17, 1996 and Jan. 7, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2